         Case 1:21-cv-01169-TCB Document 1-3 Filed 03/23/21 Page 1 of 1




                                                                     Paula J. Frederick
                                                                     General Counsel



                                        February 19, 2021

Mr. L. Lin Wood
L. Lin Wood, PC
663 Greenview Avenue NE
Atlanta, GA 30305

       RE: Grievance filed by the State Disciplinary Board, File No. 210010

Dear Mr. Wood:

       I am in receipt of your letter of February 18 and consent to the extensions of time that
you requested. We will expect your response to the Board’s request for a medical examination
and your challenges to the participation of Board members on or before March 15, 2021. Your
response to the Notice of Investigation in the Board-issued grievance (File No. 210010) is due on
or before March 31.

       We have not received your signed Acknowledgement of Service of the Notice of
Discipline. I have attached another copy; please sign and return it so that I can forward it to the
Board member who will handle the investigation.

                                                      Sincerely,

                                                      Paula J. Frederick

                                                      Paula J. Frederick

pjf




                             EXHIBIT C TO COMPLAINT - 1
